                                                                      Case 19-05002-btb        Doc 1      Entered 02/11/19 12:03:02            Page 1 of 11



                                                                  James D. Greene, Eq.                                                 E-filed: February 11, 2019
                                                              1   Nevada Bar No. 2647
                                                                  GREENE INFUSO, LLP
                                                              2
                                                                  3030 South Jones Blvd., Suite 101
                                                              3   Las Vegas NV 89146
                                                                  Telephone: (702) 570-6000
                                                              4   Email: jgreene@greeneinfusolaw.com
                                                              5   Jack A. Raisner (pro hac vice forthcoming)
                                                                  New York Bar No. 1932953
                                                              6   René S. Roupinian (pro hac vice forthcoming)
                                                              7   New York Bar No. 4138889
                                                                  OUTTEN & GOLDEN LLP
                                                              8   685 Third Avenue, 25th Floor
                                                                  New York, New York 10017
                                                              9   Telephone:    (212) 245-1000
                                                             10   Attorneys for Plaintiff and aggrieved employees
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                             11
                     3030 South Jones Boulevard, Suite 101




                                                                                                FRO THE DISTRICT OF NEVADA
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                  In re:                                                   Case No BK-19-50130-BTB
                                (702) 570-6000




                                                             13

                                                             14   DOUBLE JUMP, INC. et al.,1                               Chapter 11

                                                             15                              Debtor.          Joint Administration Requested
                                                                  _______________________________________
                                                             16                                               CLASS ACTION ADVERSARY
                                                                   JOHN MIRANDA, on behalf of himself and all PROCEEDING COMPLAINT
                                                             17    others similarly situated                  FOR VIOLATION OF
                                                                                                              CALIFORNIA LABOR CODE §§
                                                             18                                               1401 – 1408 et seq.
                                                                                             Plaintiff,
                                                             19                                               Adversary Proceeding No.
                                                                   v.
                                                             20
                                                                  DC SOLAR SOLUTIONS, INC., DOUBLE
                                                             21   JUMP, INC., DORA DOG PROPERTIES,
                                                                  LLC, DOG BLUE PROPERTIES, LLC;
                                                             22   BRANDY BOY PROPERTIES, LLC; 475
                                                                  CHANNEL ROAD, LLC; PARK ROAD, LLC,
                                                             23   140 MASON CIRCLE, LLC; and DC SOLAR
                                                                  DISTRIBUTION, INC.
                                                             24
                                                                                                  Defendants.
                                                             25
                                                             26

                                                             27   1The Debtors in these cases are: DC Solar Solutions, Inc., Double Jump, Inc., Dora Dog Properties, LLC; Dog Blue
                                                                  Properties, LLC; Brandy Boy Properties, LLC; 475 Channel Road, LLC; Park Road, LLC, 140 Mason Circle, LLC,
                                                             28   and DC Solar Distribution, Inc.

                                                                                                                     1
                                                                   Case 19-05002-btb       Doc 1     Entered 02/11/19 12:03:02         Page 2 of 11




                                                              1          Plaintiff, John Miranda, individually, and on behalf of all aggrieved employees, alleges the

                                                              2   following cause of action:

                                                              3                                       SUMMARY OF CLAIMS

                                                              4          1.      This is a class action for the recovery by Plaintiff and other similarly situated

                                                              5   employees of the Defendants for damages in the amount of 60 days’ pay and ERISA benefits by

                                                              6   reason of Defendants’ violation of Plaintiff’s rights under California Labor Code §§ 1400 – 1408

                                                              7   (the “Cal-WARN Act”).

                                                              8          2.      Plaintiff was an employee of the Defendants and was terminated as part of, or as a

                                                              9   result of, mass layoffs ordered by Defendants on or about December 18, 2018. Defendants violated

                                                             10   the Cal-WARN Act by failing to give Plaintiff and other similarly situated employees of the

                                                             11   Defendants at least 60 days’ advance notice of termination, as required by the Cal-WARN Act. As
                     3030 South Jones Boulevard, Suite 101




                                                             12   a consequence, Plaintiff and other similarly situated employees of the Defendants are entitled under
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                  the Cal-WARN Act to recover from the Defendants 60 days’ wages and ERISA benefits, none of
                                (702) 570-6000




                                                             13

                                                             14   which has been paid.

                                                             15          3.      On January 30, 2019, Defendants Double Jump, Inc., Dora Dog Properties, LLC;

                                                             16   Dog Blue Properties, LLC; Brandy Boy Properties, LLC; 475 Channel Road, LLC; Park Road,

                                                             17   LLC, 140 Mason Circle, LLC each commenced a case in this Court by filing a petition for relief

                                                             18   under chapter 11 of the Bankruptcy Code.

                                                             19          4.      On February 3, 2019, Defendants DC Solar Solutions, Inc. and DC Solar

                                                             20   Distribution, Inc. each commenced a case by filing a petition for relief under chapter 11 of the

                                                             21   Bankruptcy Code.

                                                             22          5.      Defendants have requested joint administration of their bankruptcy cases (Bankr.

                                                             23   Case No. 19-50130-btb, ECF No. 23).

                                                             24          6.      Plaintiff brings this representative action on behalf of himself and the other similarly

                                                             25   situated former employees who worked at, reported to, or received assignments from Defendants’

                                                             26   Facilities in California who were terminated without cause, as part of, or as the result of, mass

                                                             27   layoffs ordered by Defendants and carried out beginning on December 18, 2018 and within 30 days

                                                             28
                                                                                                               2
                                                                   Case 19-05002-btb       Doc 1     Entered 02/11/19 12:03:02        Page 3 of 11




                                                              1   of that date, who were not provided 60 days advance written notice of their terminations by

                                                              2   Defendants, as required by Cal. Labor Code § 1400 et. seq.

                                                              3          7.       Defendants are an employer under the CAL-WARN Act, and accordingly, are

                                                              4   liable to Plaintiff and the putative class members for damages arising from their terminations

                                                              5   without proper notice.

                                                              6                                            THE PARTIES

                                                              7          Plaintiff

                                                              8         8.       Plaintiff was nominally employed by Defendants’ DC Solar Solutions, Inc. entity as
                                                              9
                                                                  a Director of Communications and reported to the Facility located at 4901 Park Road, Benicia,
                                                             10
                                                                  California (the “Benicia Facility”) until his termination as part of a mass layoff that began on or
                                                             11
                     3030 South Jones Boulevard, Suite 101




                                                                  about December 18, 2018.
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                        9.       Plaintiff was terminated without cause.
                                (702) 570-6000




                                                             13

                                                             14         10.      Plaintiff was terminated without 60 days’ written notice.

                                                             15         11.      On information and belief, other similarly situated former employees who worked
                                                             16   at or reported to the Benicia Facility as well as the Buena Park, California facility (together, the
                                                             17
                                                                  “Facilities”) were also terminated on or about December 18, 2018 without cause and without 60
                                                             18
                                                                  days’ written notice.
                                                             19
                                                                         Defendants
                                                             20

                                                             21          12.     Upon information and belief and at all relevant times, Defendants are and were
                                                             22   corporations doing business in the State of California, with at least 100 employees in the state of
                                                             23   California.
                                                             24          13.     Upon information and belief and at all relevant times, Defendants are and were
                                                             25   corporations licensed to do business and conduct business in the State of Nevada.
                                                             26

                                                             27

                                                             28
                                                                                                               3
                                                                   Case 19-05002-btb        Doc 1       Entered 02/11/19 12:03:02       Page 4 of 11




                                                              1          14.     Upon information and belief, Defendant Double Jump, Inc. is the parent company

                                                              2   of the other Defendants, who are affiliates of each other and who operate from headquarters located

                                                              3   at 4901 Park Road, Benicia, California 94510.

                                                              4          15.     Upon information and belief, DC Solar Solutions, Inc., DC Solar Distribution, Inc.,

                                                              5   and DC Solar Freedom, Inc. design, manufacture, and distribute mobile solar generators and related

                                                              6   products for sale in the United States.

                                                              7          16.     Upon information and belief, Double Jump, Inc. holds 100% of the stock in DC

                                                              8   Solar Solutions, Inc. and DC Solar Distribution, Inc., as well as six limited-liability companies

                                                              9   which primarily hold real estate assets (both commercial and residential) for rent or lease, being

                                                             10   Dog Blue Properties, LLC; Dora Dog Properties LLC; Brandy Boy Properties, LLC; 475 Channel

                                                             11   Road, LLC; 140 Mason Circle LLC; and Park Road LLC.
                     3030 South Jones Boulevard, Suite 101




                                                             12          17.     Under the Cal-WARN Act, Cal. Labor Code § 1400(b), an “Employer” means any
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13   person, as defined by Section 18, who directly or indirectly owns and operates a covered

                                                             14   establishment. A parent corporation is an employer as to any covered establishment directly owned

                                                             15   and operated by its corporate subsidiary.

                                                             16          18.     Upon information and belief and at all relevant times, Defendants maintained

                                                             17   control, oversight, and direction over the operations of the Facilities, including the decision to order

                                                             18   the mass layoffs that began on or about December 18, 2018.

                                                             19          19.     During all relevant times, Defendants were Plaintiff’s employer within the meaning

                                                             20   of the Cal-WARN Act.

                                                             21          20.     At all relevant times, Defendants comprised a business enterprise that together

                                                             22   operated as a single employer.

                                                             23          21.     Until on or about December 18, 2018, Plaintiff and all similarly situated employees

                                                             24   were employed by Defendants and worked at or reported to the Facilities.

                                                             25          22.     Defendants, as a single employer, made the decision to terminate the employment

                                                             26   of Plaintiff and the other similarly situated former employees.

                                                             27          23.     Defendants did not provide Plaintiff or the similarly situated employees with 60

                                                             28   days’ notice of their terminations.
                                                                                                                4
                                                                   Case 19-05002-btb         Doc 1     Entered 02/11/19 12:03:02       Page 5 of 11




                                                              1                                      JURISDICTION AND VENUE

                                                              2           24.     This Court has jurisdiction over this adversary pursuant to 28 U.S.C. §§ 157, 1331,
                                                              3
                                                                  1334 and 1367 and 29 U.S.C. § 2104(a)(5).
                                                              4
                                                                          25.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (O).
                                                              5
                                                                          26.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409, 29 U.S.C. § 2104(a)(5).
                                                              6

                                                              7                             CLASS ACTION ALLEGATIONS
                                                                                      PURSUANT TO CALIFORNIA LABOR CODE § 1404
                                                              8
                                                              9           27.     Plaintiff and each person he seeks to represent herein, were discharged beginning on

                                                             10   or about December 18, 2018 by Defendants without cause on his or her part and are aggrieved

                                                             11   employees.
                     3030 South Jones Boulevard, Suite 101




                                                             12           28.     Plaintiff brings this action on his own behalf and, pursuant to the Cal-WARN Act,
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                  and Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy Procedure (Rules 23(a) and (b)(3)
                                (702) 570-6000




                                                             13

                                                             14   of the Federal Rules of Civil Procedure), on behalf of all other similarly situated former employees

                                                             15   of Defendants who were terminated beginning on or about December 18, 2018 who worked at or

                                                             16   reported to the Facilities until their terminations.

                                                             17           29.     On or about December 18, 2018, Defendants terminated Plaintiff’s employment as

                                                             18   part of a mass layoff which qualifies as an event for which he was entitled to receive to sixty (60)

                                                             19   days’ advance written notice under the Cal-WARN Act.

                                                             20           30.     At or about the time that the Plaintiff was discharged, Defendants ordered the layoff

                                                             21   of approximately 75 other employees (the “Other Similarly Situated Former Employees”) at the

                                                             22   Facilities.

                                                             23           31.     Pursuant to the Cal-WARN Act, Plaintiff maintains this claim on behalf of each of

                                                             24   the other similarly situated employees and for their own benefit.

                                                             25           32.     Each of the other similarly situated employees are similarly situated to the Plaintiff

                                                             26   in respect to his or her rights under the Cal-WARN Act.

                                                             27

                                                             28
                                                                                                                 5
                                                                   Case 19-05002-btb        Doc 1     Entered 02/11/19 12:03:02        Page 6 of 11




                                                              1          33.      Defendants were required by the Cal-WARN Act to give the Plaintiff and each of

                                                              2   the similarly situated employees at least sixty (60) days prior written notice of their respective

                                                              3   terminations.

                                                              4          34.      Prior to the ordering of their terminations, neither the Plaintiff nor the similarly

                                                              5   situated employees received written notice that complied with the requirements of the Cal-WARN

                                                              6   Act.

                                                              7          35.      Defendants failed to pay Plaintiff and the similarly situated employees their

                                                              8   respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation for sixty

                                                              9   (60) days following their respective terminations and failed to make the 401(k) contributions and

                                                             10   provide health insurance coverage and other employee benefits under ERISA with respect to them

                                                             11   for sixty (60) days from and after the dates of their respective terminations.
                     3030 South Jones Boulevard, Suite 101




                                                             12                   CLASS ACTION ALLEGATIONS-- RULE 7023 (a) and (b)(3)
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13
                                                                         36.      Plaintiff asserts this claim on behalf of himself and similarly situated employees
                                                             14
                                                                  pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure made applicable by Rules
                                                             15
                                                                  7023(a) and (b)(3) of the Federal Rules of Bankruptcy Procedure.
                                                             16
                                                                         37.      Plaintiff and the similarly situated employees constitute a class within the meaning
                                                             17
                                                                  of Fed. R. Bankr. P. Rules 7023(a) and (b)(3) (the “Class”).
                                                             18
                                                                         38.      Common questions of law and fact are applicable to all members of the Class.
                                                             19
                                                                         39.      The common questions of law and fact arise from and concern the following facts
                                                             20
                                                                  and actions, among others, that Defendants committed or failed to commit as to all members of the
                                                             21
                                                                  Class: all Class members enjoyed the protection of the Cal-WARN Act; all Class members were
                                                             22
                                                                  employees of Defendants who, prior to the terminations, worked at or reported to the Facilities;
                                                             23
                                                                  Defendants terminated the employment of all the members of the Class without cause on their part
                                                             24
                                                                  and without giving them at least sixty (60) days’ prior written notice as required by the Cal-WARN
                                                             25
                                                                  Act; and Defendants failed to pay the Class members wages and to provide other employee benefits
                                                             26
                                                                  for the sixty (60) day period following their respective terminations.
                                                             27
                                                                         40.      The Class meets the requirements of Fed. R. Civ. P. 23(a) for Class certification.
                                                             28
                                                                                                                6
                                                                   Case 19-05002-btb        Doc 1     Entered 02/11/19 12:03:02        Page 7 of 11




                                                              1          41.     Plaintiff’s claims are typical of the claims of other members of the Class in that for

                                                              2   each of the several acts described above, the Plaintiff is or was an injured party.

                                                              3          42.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

                                                              4          43.     Plaintiff has the time and resources to prosecute this action and has retained counsel

                                                              5   who have had extensive experience in matters involving employee rights, the Cal-WARN Act, class

                                                              6   action litigation and bankruptcy court litigation.

                                                              7          44.     The Class is so numerous as to render joinder of all members impracticable as there

                                                              8   are approximately 75 persons who are included in the Class.

                                                              9          45.     The Class meets the requirements of Fed. R. Civ. P. 23(b)(3) because the questions

                                                             10   of law or fact common to the members of the Class predominate over any questions affecting only

                                                             11   individual members, and that a class action is superior to other available methods for the fair and
                     3030 South Jones Boulevard, Suite 101




                                                             12   efficient adjudication of the controversy.
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13          46.     No Class member has an interest in individually controlling the prosecution of a

                                                             14   separate action under the Cal-WARN Act.

                                                             15          47.     No litigation concerning the Cal-WARN Act rights of any Class member has been

                                                             16   commenced by any other employees than Plaintiff.

                                                             17          48.     Concentrating all the potential litigation concerning the Cal-WARN Act rights of

                                                             18   the Class members in this Court will avoid a multiplicity of suits, will conserve judicial resources

                                                             19   and the resources of the parties and is the most efficient means of resolving the Cal-WARN Act

                                                             20   rights of all the Class members.

                                                             21          49.     On information and belief, the identity of the Class members is contained in the

                                                             22   books and records of Defendants.

                                                             23          50.     On information and belief, a recent residence address of each of the Class members

                                                             24   is contained in the books and records of Defendants.

                                                             25          51.     On information and belief, the rate of pay and benefits that was being paid by

                                                             26   Defendants to each Class member at the time of his/her termination is contained in the books and

                                                             27   records of Defendant.

                                                             28
                                                                                                                7
                                                                   Case 19-05002-btb         Doc 1    Entered 02/11/19 12:03:02        Page 8 of 11




                                                              1          52.       As a result of Defendants’ violation of the Cal-WARN Act, the Plaintiff and the

                                                              2   other members of the Class have been damaged in amounts equal to the sum of: (a) their respective

                                                              3   lost wages, salaries, commissions, bonuses, accrued holiday pay, accrued vacation pay, 401(k)

                                                              4   contributions for sixty (60) days; (b) the health and medical insurance and other fringe benefits that

                                                              5   they would have received or had the benefit of receiving, for a period of sixty (60) days after the

                                                              6   dates of their respective terminations; and (c) medical expenses incurred during such period by such

                                                              7   persons that would have been covered and paid under the then applicable employee benefit plans

                                                              8   had that coverage continued for that period.

                                                              9                          CALIFORNIA WARN ACT CAUSE OF ACTION
                                                             10
                                                                         53.       Plaintiff realleges and incorporates by reference all allegations in all proceeding
                                                             11
                     3030 South Jones Boulevard, Suite 101




                                                                  paragraphs.
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                         54.       Plaintiff, together with other employees similarly situated who worked at the
                                (702) 570-6000




                                                             13
                                                                  Facilities, and other “covered establishments”, are former “employees,” of Defendants as defined
                                                             14
                                                                  in Labor Code § 1400(h).
                                                             15
                                                                         55.       Defendants ordered the termination of Plaintiff’s employment and the employment
                                                             16
                                                                  of other similarly situated employees, pursuant to a “mass layoff,” “relocation” or “termination” as
                                                             17
                                                                  defined in Labor Code § 1400 on or about December 18, 2018 or thereafter.
                                                             18
                                                                         56.       Defendants are an “employer” as defined in Labor Code § 1400(b).
                                                             19
                                                                         57.       Defendants violated Labor Code § 1401 by ordering a “mass layoff,” “relocation”
                                                             20
                                                                  or “termination” in California without giving written notice at least 60 days before the order took
                                                             21
                                                                  effect to (1) the employees affected by the order and (2) the Employment Development Department,
                                                             22
                                                                  the local workforce investment board, and the chief elected official of each city and county
                                                             23
                                                                  government within which the mass layoff, relocation or termination occurred. The “mass layoff,”
                                                             24
                                                                  “relocation” or “termination” was not necessitated by a physical calamity or act of war.
                                                             25
                                                                         58.       As a result of Defendants’ violation of Labor Code § 1401, Plaintiff and the other
                                                             26
                                                                  similarly situated employees are entitled to damages under Labor Code § 1402(a) in an amount to
                                                             27
                                                                  be determined.
                                                             28
                                                                                                                 8
                                                                   Case 19-05002-btb         Doc 1    Entered 02/11/19 12:03:02         Page 9 of 11




                                                              1           59.     Plaintiff has incurred and the other similarly situated employees will incur attorney’s

                                                              2   fees in prosecuting this claim and are entitled to an award of attorneys’ fees under Labor Code §

                                                              3   1404.
                                                                                                     THE CLAIM FOR RELIEF
                                                              4
                                                                          60.     At all relevant times, the Defendants were an “employer,” as that term is defined in
                                                              5

                                                              6   California Labor Code § 1400(b) and continued to operate as a business until it determined to order

                                                              7   a mass layoff at the Facilities.
                                                              8           61.     On or about December 18, 2018, the Defendants ordered a “mass layoff,” as that
                                                              9
                                                                  term is defined by Cal. Lab. Code § 1400(d) at the Facilities, which were “covered establishments”
                                                             10
                                                                  as defined by Cal. Lab. Code § 1400(a).
                                                             11
                     3030 South Jones Boulevard, Suite 101




                                                                          62.     Plaintiff and each of the other members of the Class were discharged by the
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                  Defendants without cause on his or her part as part of or as the reasonably foreseeable result of the
                                (702) 570-6000




                                                             13

                                                             14   mass layoffs ordered by the Defendants at the Facilities.

                                                             15           63.     Defendant was required by the Cal-WARN Act to give the Plaintiff and each of the
                                                             16   other members of the Class at least 60 days advance written notice of his or her termination.
                                                             17
                                                                          64.     Defendants failed to give the Plaintiff and other members of the Class written notice
                                                             18
                                                                  that complied with the requirements of the Cal-WARN Act.
                                                             19
                                                                          65.     Defendants failed to pay the Plaintiff and each of the other members of the Class
                                                             20

                                                             21   their respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation

                                                             22   for 60 days following their respective terminations and failed to make the pension and 401(k)

                                                             23   contributions and provide employee benefits under ERISA, other than health insurance, for 60 days
                                                             24
                                                                  from and after the dates of their respective terminations.
                                                             25
                                                                          66.     The relief sought in this proceeding is equitable in nature.
                                                             26

                                                             27

                                                             28
                                                                                                                9
                                                                  Case 19-05002-btb        Doc 1     Entered 02/11/19 12:03:02         Page 10 of 11



                                                                                                         PRAYER FOR RELIEF
                                                              1

                                                              2
                                                                         WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated persons,
                                                              3
                                                                  prays for the following relief as against Defendants, jointly and severally:
                                                              4

                                                              5          a)      For an order certifying the class that Plaintiff and the other similarly situated former

                                                              6   employees constitute a single class;

                                                              7          b) Designation of Plaintiff as Class Representative;

                                                              8          c) Appointment of the undersigned attorneys as Class Counsel;

                                                              9          d)      A judgment in favor of Plaintiff and each of the “affected employees” equal to the

                                                             10   sum of: their unpaid wages, salary, commissions, bonuses, accrued holiday pay, accrued vacation

                                                             11   pay, health and life insurance, and other ERISA benefits, for 60 days, that would have been covered
                     3030 South Jones Boulevard, Suite 101




                                                             12   and paid under the then-applicable employee benefit plans had that coverage continued for that
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13   period, all determined in accordance with Cal. Labor Code § 1402(a);

                                                             14          e)      An allowed wage priority claim for up to $12,850 of the Cal-WARN Act claims of

                                                             15   Plaintiff and each of the other similarly situated former employees under 11 U.S.C. § 507(a)(4) and

                                                             16   (5), and the remainder as a general unsecured claim, equal to the sum of: (i) unpaid wages, salary,

                                                             17   commissions, bonuses, accrued holiday pay, accrued vacation pay pension and 401(k) contributions

                                                             18   and other ERISA benefits, for 60 days, that would have been covered and paid under the then

                                                             19   applicable employee benefit plans had that coverage continued for that period, all determined in

                                                             20   accordance with Cal. Labor Code § 1402;

                                                             21          f)      Plaintiff’s reasonable attorneys’ fees and the costs and disbursements that the

                                                             22   Plaintiff incurred in prosecuting this action under Cal. Labor Code § 1404 and as authorized by Cal.

                                                             23   Labor Code § 218.5 and any other applicable law providing for attorneys’ fees;

                                                             24

                                                             25
                                                             26

                                                             27

                                                             28
                                                                                                               10
                                                                  Case 19-05002-btb    Doc 1     Entered 02/11/19 12:03:02       Page 11 of 11




                                                              1         g)    Interest as allowed by law on the amounts owed under the preceding paragraphs;

                                                              2   and

                                                              3         h)    Such other and further relief as this Court may deem just and proper.

                                                              4
                                                                        DATED this 11th day of February, 2019
                                                              5

                                                              6
                                                                                                            /s/ James D. Greene
                                                              7                                             James D. Greene, Eq.
                                                                                                            Nevada Bar No. 2647
                                                              8                                             GREENE INFUSO, LLP
                                                                                                            3030 South Jones Blvd., Suite 101
                                                              9                                             Las Vegas NV 89146
                                                             10                                             Telephone: (702) 570-6000
                                                                                                            Email: jgreene@greeneinfusolaw.com
                                                             11
                     3030 South Jones Boulevard, Suite 101




                                                             12                                              Jack A. Raisner (pro hac vice forthcoming)
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                                                             New York Bar No. 1932954
                                (702) 570-6000




                                                             13                                              René S. Roupinian (pro hac vice forthcoming)
                                                                                                             New York Bar No. 4138889
                                                             14                                              OUTTEN & GOLDEN LLP
                                                             15                                              685 Third Avenue, 25th Floor
                                                                                                             New York, New York 10017
                                                             16                                              Telephone:    (212) 245-1000
                                                                                                             Email: rsr@outtengolden.com
                                                             17                                              Email: jar@outtengolden.com
                                                             18                                              Attorneys for Plaintiff and aggrieved
                                                             19                                              employees

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25
                                                             26

                                                             27

                                                             28
                                                                                                          11
